Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

          THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of the 17th day of
August, 2009 (this “First Amendment”), is entered into among The Valspar
Corporation, a Delaware corporation (the “Company”), the Lenders (as defined in
the hereinafter defined Credit Agreement) party hereto, and Wells Fargo Bank,
National Association, as administrative agent for the Lenders (the
“Administrative Agent”).

RECITALS

          A. The Company, the Borrowing Subsidiaries party thereto, the Lenders
and the Administrative Agent are parties to that certain Three-Year Credit
Agreement dated as of June 30, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein without definition shall have the meanings given to them in the
Credit Agreement as they may be amended pursuant to this First Amendment.

          B. The Company, the Administrative Agent and the Required Lenders have
agreed to make certain amendments to the Credit Agreement on the terms and
conditions set forth herein.

STATEMENT OF AGREEMENT

          NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

          1.1 Amendments to Section 1.1 Consisting of New Definitions. The
following definitions are hereby added to Section 1.1 of the Credit Agreement in
appropriate alphabetical order:

 

 

 

          “‘First Amendment’ shall mean the First Amendment to Credit Agreement,
dated as of August 17, 2009, among the Company, the Lenders party thereto, and
the Administrative Agent.”

 

 

 

          “‘First Amendment Effective Date’ has the meaning given to such term
in Article III to the First Amendment.”

          1.2 Amendments to Section 1.1 Consisting of Modifications to Existing
Definitions. The following definition in Section 1.1 of the Credit Agreement is
hereby amended in its entirety as follows:

 

 

 

          “‘Lenders’ means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to either a joinder
agreement pursuant to Section 2.23(c)(i) or an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.”

          1.3 Amendments to Section 2.23 (Increase in Revolving Commitments).

 

 

 

          (a) The introductory clause in Section 2.23(a) of the Credit Agreement
is hereby amended in its entirety as follows:


--------------------------------------------------------------------------------




 

 

 

 

 

“From time to time on and after the Effective Date and prior to the date of
termination of the Revolving Commitments but not more than 2 times during any
12-month period,”

 

 

 

 

          (b) Section 2.23(a) of the Credit Agreement is hereby amended by
replacing the figure “$15,000,000” on the 5th line thereof, and substituting
therefor the figure “$10,000,000”.

ARTICLE II

WAIVER

          The Company has notified the Administrative Agent that Chang Hwa
Commercial Bank, Ltd., Los Angeles Branch desires to join the Credit Agreement
as a Lender with a Revolving Commitment of $10,000,000, and the Required
Lenders, by their execution hereof, hereby waive the requirement in Section
2.23(a) of the Credit Agreement of at least 30 days prior notice of the increase
of the aggregate amount of the Revolving Commitment resulting from the joinder
of Chang Hwa Commercial Bank, Ltd., Los Angeles Branch to the Credit Agreement.
Except as expressly set forth herein, this waiver shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of the Lenders, the Issuing Banks, the Administrative Agent or the
Borrowers under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrowers to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.

ARTICLE III

CONDITIONS OF EFFECTIVENESS

          This First Amendment shall become effective as of the date (such date
being referred to as the “First Amendment Effective Date”) on which the
Administrative Agent shall have received, dated as of the First Amendment
Effective Date, an executed counterpart hereof from the Company and the Required
Lenders.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

          The Company (on behalf of itself and its Subsidiaries) represents and
warrants to the Administrative Agent, the Issuing Banks and the Lenders that (i)
the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the First Amendment Effective Date, both immediately before and after giving
effect to this First Amendment (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct in all material
respects as of such date), (ii) this First Amendment has been duly authorized,
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company and the Borrowing Subsidiaries enforceable
against them in accordance with its terms, and (iii) no Default or Event of
Default shall have occurred and be continuing on the First Amendment Effective
Date, both immediately before and after giving effect to this First Amendment.

2

--------------------------------------------------------------------------------



ARTICLE V

ACKNOWLEDGEMENT AND CONFIRMATION OF THE COMPANY

          The Company hereby confirms and agrees, on behalf of itself and the
Borrowing Subsidiaries, that after giving effect to this First Amendment, the
Credit Agreement and the other Loan Documents remain in full force and effect
and enforceable against each Borrower in accordance with their respective terms
and shall not be discharged, diminished, limited or otherwise affected in any
respect, and the amendments contained herein shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the Obligations of any Borrower evidenced
by or arising under the Credit Agreement and the other Loan Documents, which
shall not in any manner be impaired, limited, terminated, waived or released,
but shall continue in full force and effect. The Company represents and warrants
to the Lenders on behalf of itself and the Borrowing Subsidiaries that it has no
knowledge of any claims, counterclaims, offsets, or defenses to or with respect
to its obligations under the Loan Documents, or if any Borrower has any such
claims, counterclaims, offsets, or defenses to the Loan Documents or any
transaction related to the Loan Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this First
Amendment. This acknowledgement and confirmation by the Company is made and
delivered to induce the Administrative Agent and the Lenders to enter into this
First Amendment, and the Company acknowledges that the Administrative Agent and
the Lenders would not enter into this First Amendment in the absence of the
acknowledgement and confirmation contained herein.

ARTICLE VI

MISCELLANEOUS

          6.01 Governing Law. This First Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of New York.

          6.02 Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
First Amendment. Any reference to the Credit Agreement or any of the other Loan
Documents herein or in any such documents shall refer to the Credit Agreement
and Loan Documents as amended hereby. This First Amendment is limited as
specified and shall not constitute or be deemed to constitute an amendment,
modification or waiver of any provision of the Credit Agreement except as
expressly set forth herein. This First Amendment shall constitute a Loan
Document under the terms of the Credit Agreement.

          6.03 Expenses. The Company agrees on demand (i) to pay all reasonable
fees and expenses of counsel to the Administrative Agent, and (ii) to reimburse
the Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the preparation, negotiation, execution and
delivery of this First Amendment and the other Loan Documents delivered in
connection herewith.

          6.04 Severability. To the extent any provision of this First Amendment
is prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this First Amendment in any jurisdiction.

          6.05 Successors and Assigns. This First Amendment shall be binding
upon, inure to the benefit of and be enforceable by the respective successors
and permitted assigns of the parties hereto.

3

--------------------------------------------------------------------------------



          6.06 Construction. The headings of the various sections and
subsections of this First Amendment have been inserted for convenience only and
shall not in any way affect the meaning or construction of any of the provisions
hereof.

          6.07 Counterparts. This First Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this First Amendment by telecopy or by
electronic mail in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this First Amendment. A complete set of
counterparts shall be lodged with the Company and the Administrative Agent.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

4

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to be duly executed by their respective authorized officers as of the
day and year first above written.

 

 

 

 

 

 

THE VALSPAR CORPORATION

 

 

 

 

by

 

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Treasurer


--------------------------------------------------------------------------------




 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent, an

 

Issuing Bank, and a Lender

 

 

 

 

By:

 

 

 

  Name:

 

 

  Title:


--------------------------------------------------------------------------------




 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

Deutsche Bank AG New York Branch

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

 

LTD., as a Lender

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

PNC Bank, National Association

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

Commonwealth Bank of Australia

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

Comerica Bank

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 


--------------------------------------------------------------------------------